Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 1of 14

Fill in this information to identify your case and this filing:

 

 

 

 

Debtor 1 Philip O Nye

First Name Middle Name Last Name
Debtor 2 _
(Spouse, if filing) First Name Middie Name — Last Name

United States Bankruptcy Court forthe: EASTERN BISTRICT OF NORTH CAROLINA

 

Case number 241-00769-5-DMW

 

M@ Check if this is an
amended filing

 

Official Form 106A/B

 

Schedule A/B: Property

12/15

In each category, separately list and describe items. List an asset only once. Ifan asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equaily responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known),

Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Qwn or Have an Interest In

 

4, Bo you own or have any legal or equitable interest in any residence, building, land, or similar property?

IB No. Go to Part 2.
(ves. Where is the property?

ane Describe Your Vehicles

 

Do you own, lease, or have legal or equitable interest In any vehicles, whether they are registered or not? Include any vehicles you own thal
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

ONo
ves

3.1 Make: Ford

“Commercial Transit
Made: Connect

 

 

 

 

Who has an interest In the property? Check one

BF bebtor 1 onky

the amount.of any! secured almnis
‘Creditors:

 
    

 

 

 

Yer. 20120 CD Debtor 2 only Currant value of the Current value of the
Approximate mileage: 95,000 C Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: (1 At least one of the debtors and another
Cargo Van XL
VIN# NMOLS78N6CT116571 D) check if this is community property $3,525.00 $3,525.00
Used for business isee instructions)
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
Mi No
[J yes
5 Add the doilar value of the portion you own for all of your entries from Part 2, including any entries for 00
pages you have attached for Part 2. Write that number here. tenaenas wn faassen _ $3,525.

Describe Your Personal and Household Items

 

 

 

 

 

Official Form 106A/B

 
 
 
 
 

Schedule A/B: Property

Software Copyright (c) 19$6-2024 Best Case, LLC - www.bestcase.com

‘pl
sats ‘not deduct ‘secured.’
‘laims.or exemplions,:::

   

page 1
Best Case Bankruptcy

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 2 of 14

Debtor 4 Philip O Nye . Case number {ifkrown) 21-00769-5-DMW

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

0 No
Ml Yes. Describe...

 

Living room furniture
Resale value ee $700.00.

 

 

 

Bedroom furniture

 

 

Dining room furniture

Resale value $250.00 .

 

 

 

 

Tools -
Resale value

 

 

 

 

 

 

 

 

Books
Resale value _. $100.00
Collectibles

 

 

 

Resale value a $300.00

 

7. Electronics
Examples: Televisions and radios; audio, video, siereo, and digifal equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

OC] No
Ml Yes. Describe...

 

Televisions, computers. phones, tablets, stereos, DVD
players/video cameras, video game systems, etc.
Resale value $1,000.00

 

 

 

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or cther art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

MB No
Cl] Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photegraphic, exercise, and other hobby equipment; bicycies, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

HNo
Cl Yes. Describe...

10, Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

HNo
C2 Yes. Describe...

11, Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

ONo
Wl Yes. Describe...

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankrupicy

 

:
:
:

 
 

 

Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 3 of 14

Debtor1 Philip O Nye Case number (if known) 21-00769-5-DMW

 

 

Clothes
Resale value _ 9500.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

No
Ci Yes. Bescribe.....

13. Non-farm animats
Examples: Dogs, cats, birds, horses

BNo
J Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list
Hino
0 Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, Including any e entries for r pages you have attached
for Part 3. Write that number here .. Vinneesnaneeenisanaaa asasenuerese _ oe $3,450.00

 

 

 

 

Describo Your Financial Assets

    

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

[] No

 

Cash «$200.

 

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

@ ves institution name:

 

17.1. Checking Wells Fargo 8714 _661, 29

 

Wells Fargo 1140
17.2. Checking Owned jointly with Margaret Luisa Nye $23.37

 

 

Wells Fargo 4447
Owned fointly with Angela L. Nye and
417.3. Checking Laurence D Nye $26,301.76

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

BNo

Cl Yes Institution or issuer name:

49. Non-publicly traded stock and Interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

ONo
MI Yes. Give specific information about them...................
Name of entity: / % of ownership:
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c} 1996-2021 Best Case, LLC - www.besicase.com Besi Case Bankruptcy

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 4 of 14

Debtor 4 Philip © Nye Case number {ifknown} 24-00769-5-DMW

 

Cascadas Nye Corporation dba Sir Speedy
Printing
Debts exceed assets 80 % $0.00

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer te someone by signing or delivering them.

HNo

CI Yes. Give specific information about them
Issuer name:

21, Retirement or pension accounts
Examples: Interests in {RA, ERISA, Keogh, 401(k)}, 403(b), thrift savings accounts, or other pension or profit-sharing plans
ONe

@ Yes. List each account separately.
Type of account: Institution name:

 

IRA Fidelity $76,860.00

22. Security deposits and prepayments
Your share of all unused deposits you have made sa that you may continue service or use from a company
Examples; Agreements with landlords, prepaid rent, public utilities (electric, gas, water}, telecommunications companies, or others

C1 No

| institution name or individual:

Rent Landlord $200.00

 

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
M No
OO Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1}, 529A(b), and 529(b}(1}.

Hino
Ol ves............. Institution name and description. Separately file the records of any interests.14 U.S.C. § 521(c):

25. Trusts, equitable or future interests In property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BNo
CO Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websiles, proceeds from royalties and licensing agreements

HNo
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Mo

[J Yes. Give specific information about them...

 

28, Tax refunds owed to you
MNo

C1 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2021 Best Case, LEC - www.bastcase.com Besi Case Sanksupicy
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 5 of 14

Debtor! Philip O Nye : Case number (ifknown) 21-00769-5-DMW

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Bno

C1 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

BNo

{] Yes. Give specific information..

34. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

[] No

Wi Yes. Name the insurance company of each policy and list its value.

 

Company name: Beneficiary: Surrender or refund
value:

Brighthouse Life insurance Michael Nye and

Insured: Philip Nye Andrew Nye $0.00

 

32, Any interest in property that is due you from sameone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

Mi No
0 Yes. Give specific information.

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or righis to sue

HNo
Yes. Describe each claim...

34. Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights to set off claims
Bo
C1 Yes. Describe each claim.........

35. Any financial assets you did not already list
BNo

Cl Yes. Give specific information.

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4, Write that number here. ssanesensanseeey seen ses ee _$104, 266. 42

 

 

fia Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37, De you own or have any legal or equitable interest in any business-related property?
EE No. Go to Part 6.

C] Yes. Go to line 38,

Describe Any Farm. and Commerctal Fishing-Related Property You Own or Have an Interest In.
H you own or have an interest i in farmland, list it in Part 4,

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
I No. Go to Part 7.

[J Yes. Go to fine 47.

 

 

Describe All Property You Own or Have an interast in That You Did Not List Above
Official Form 196A/B Schedule A/B: Property page 5

Software Copyright (¢} 1988-2021 Best Case, LLC » www.bestcase.com Besi Case Bankrupicy
Case 21-00769-5-DMW Doc9 Filed 04/06/21

Debtor’ Philip O Nye

53, Do you have other property of any kind you did not already list?

Examples: Season tickets, country club membership

Wo

Entered 04/06/21 13:55:05 Page 6 of 14

Case number (if known} _21-00769-5-DMW _

 

 

 

56. Part 2: Total vehicles, line 5

 

0 Yes, Give specific information.........

54, Add the dollar value of all of your entries from Part 7, Write that number Here .......ccccscscscecsecrsenenrers __ $0.00_
ee vist the Totals of Each Part of this Form _

55. Part 1: Total real estate, line 2 ww... A peneuaeepeneusisseuneanenstesasaoreeusesoeneenuenscannesaenseassadseunaesseaesunanenenaneese —_ $0.00

$3,525.00

57. Part 3: Total personal and household items, line 15 __ $3,450.00

58, Part 4: Total financial assets, line 36 $104,266.42

59. Part 5: Total business-related property, line 45 ee $0.00

60. Part 6: Total farm- and fishing-related property,tine 5200 $0.00

61. Part 7: Total other property not listed, line 54 $0.00

62. Total personal property. Add lines 56 through 61... __ $111,241.42 Copy personal property total $111,244.42
63. Total of ali property on Schedule A/B. Add line 55 + line 62 $111,241.42

Official Form 106A/B
Software Copyright (c) 1896-2021 Best Case, LLC - waw.bestcase.com

Schedule A/B: Property

 

page 6
Best Case Bankruptcy

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 7 of 14

Fill in this information to identify your case:

Debtor 1 Philip O Nye

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing} First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NORTH CAROLINA

 

Case number 24-00769-5-DMW
(if known) Check if this is an
amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fil out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

 

1. Schedule A/B: Property (Official Form 106A/B}

1a. Copy line 55, Total real estate, from Schedule A/B..............cccssscecesecersecseurceresersscsecsnsevssssausenessecssssessnseotestanvssaeuans $ 0.00
ib, Copy line 62, Total personal proparty, from Schedule A/B..........ccccccsessscscereresseresseesvscsssassnscuscsssssssanevscsnvessenaeanes $ 111,241.42
ic. Copy line 63, Total of all property on Schedule A/B.........cecsssssscsrcssssssssessscsesssevscsscessssusecsussesssssasstaessevsesssaeaeere $ 111,241.42

Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 06D)

 

2a. Copy the {otal you listed in Column A, Amount of claim, ai the bottom of the last page of Part 1 of Schedufe D... $ 3,942.08
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 4 (priority unsecured claims) from line 6e of Schedule E/F....... ccc $ 3,800.00
3b, Copy the total claims from Part 2 (nonpriority unsecured claims} from line 6j of Schedule B/Fo sess $ 386,895.00
Your total liabilities | $ 394,607.00

 

 

Summarize Your Income and Expenses

 

 

4. Schedule tf: Your income (Official Form 106!)
Copy your combined monthly income from line 12 of Schedule bow. cceccccsssccssscsssesescsssssascacscsvsesenseerevssesacavensaees $ 3,000.00

5. Schedule J: Your Expenses (Official Form 106J)}
Copy your monthly expenses from fine 22c of SchOGUIG Soo... cesses neessesececerseseessvenenressereuserersuecevevarrersuss $ 3,410.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
Ef] No. You have nothing to repart on this part of the form. Check this box and submit this form to the court with your other schedules,

Yes
7. What kind of debt do you have?

EC] Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

m@ «Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Gheck this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilitias and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 8 of 14

Debtor 1 Philip O Nye . oo Case number (if known) 21-00769-5-DMW

 

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
422A~1 Line 141; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14. $ oe

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

$
$b. Taxes and certain other debts you owe the government. (Copy line 6b.} $
$
$

9d. Student loans. (Copy line 6f.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

 

9f, Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +S ee
9g. Fotal. Add lines 9a through Of. $ a !
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c} 1995-2021 Best Case, LLC - www. bestcase.com Best Case Bankruptey

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 9 of 14

United States Bankruptcy Court
Eastern District of North Carotina

Inte _ Philip O Nye _ Case No. —_ 21-00769-5-DMW

 

Debtor(s) Chapter 7

 

AMENDED
DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

I declare under penalty of perjury that I have read the foregoing , consisting of _0 page(s), and that they
are true and correct to the best of my knowledge, information, and belief. .

Date April 6, 2021 Signature /s/ Philip O Nye
Philip O Nye
Debtor

 

 

Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both,
18 U.S.C. §§ 152 and 3571.

Software Copyright (c) 1996-2021 Besi Case, LLC - www.bestease.com Best Case Bankrupicy

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 10 of 14

Rev. 3/2076

IN THE MATTER OF:
Philip 0 Nye
Debtor(s),

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NORTH CAROLINA

AMENDED

SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

CASE NUMBER:
21-00769-5-DMW

|,__Philip O Nye _, claim the following property as exempt pursuant fo 11 U.S.C. § 522 and the laws of the State of North Carolina, and
nonbankruptcy Federal law: (Attach additional sheets if necessary),

1. NCGS #C-1604(a}(1) (NC Const., Article X, Section 2} REAL OR PERSONAL PROPERTY USED AS A RESIDENCE OR BURIAL PLOT
(The exemption is not to exceed $35,000; however, an unmarried debtor who is 65 years of age or older is entitled to retain an aggregate interest in the
property not to exceed $60,000 in value so long as the property was previously owned by the debtor as a tenant by the entireties or as a joint tenant with
rights of survivorship and the former co-owner of the property is deceased, in which case the debtor must specify his/her age and the name of the former
co-owner, if a child use initials only, of the property below).

 

 

 

 

 

 

 

 

 

 

Owner

(Bt}Debtor 1 Amount of
Description of Property Market | (92}Debtor 2 | Mortgage Holder Mortgage Net Value Claimed as Exempt
and Address Value | (J) Joint or Lien Holder or Lien Value | Pursuant to NCGS 1¢-1601(a}(1
-NONE-
Debtor's Age:

Name of former co-owner:

2. NCGS 1C-1601(a3} MOTOR VEHICLE (The exemption in one vehicle is not to exceed $3,500).

 

 

VALUE OF REAL ESTATE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a}(1): $

0.00

 

 

 

 

 

 

 

 

 

 

 

| Owner

(D1)Debtor 4
Model, Year Market | (D2 \Debtor 2 Amount of Net Value Claimed as Exempt
Style of Auto Value | (Joint Lien Holder Lien Value | Pursuant to NCGS 1€-1601(a)(3)
2012 Ford 3,525.00 Coastal Federal 3,912.00 6.00 3,500.00
Commercial Transit Credit Union
Connect 95,000
miles
Cargo Van XL
VIN#
NMOLS7BN6CT116
571
Used for business

VALUE OF MOTOR VEHICLE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a}(3): $ 3,506.00

3, NCGS 1C-1601(a}(4) (NC Const., Article X, Section 1) PERSONAL OR HOUSEHOLD GOODS (The debtor's aggregate interest is not to
exceed $5,000 plus $1,000 for each dependent of the debtor, not 1o exceed $4,000 total for dependents}. The number of dependents for exemption

purposesis 0.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oO

(D1)Debtor 1 Claimed as Exempt
Description Market} (p2\Debter 2 | Lien Amount Net] Pursuant to NCGS
of Property Value | (J\Joint Holder of Lien Value 1C-1601(a)(4}
Bedroom furniture
Resale value 500.00 500,00 | 500.00
Books , “en
Resale value 100.00 100.00 100.00
Clothes
Resale value 500.00 500.00 500.00
Collectibles
Resale value 300.00 300.00 300.00
Dining room
furniture
Resale value 250.00 250.00 250.00

 

Schedule C-1 - Property Claimed as Exempt - 3/2016

Software Capyrignt (c) 1996-2027 Best Case, LLC - wanw.bestcase.com

Best Case Bankrupicy

 

 

 

 

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 11 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

San
(DtyDebtor 1 Claimed as Exempt

Description Market | (D2)Debter 2 | Lien Amount Net| Pursuant to NCGS

of Property Value | (J) Joint Holder of Lien Value 1C-160 1faii4)

Living room

furniture

Resale value 700.00 700.00 700.00

Televisions,

computers. phones,

tablets, stereos,

DVD players/video

cameras, video

game systems, etc.

Resale value 1,000.00 4,000.00 1,000.00

Tools .

Resale value 100.00 100.00 100.00

VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601{a}(4): $ 3,450.00

4, NCGS 1C-1601(a}(5} TOOLS OF TRADE (The debtor's aggregate interest is not to exceed $2,000 in value).

 

 

 

 

 

 

 

 

 

 

 

Owner
(D1)Debtor 1 .
Market | (p2\Debtor 2 | Lien Amount of Net Value Claimed as Exempt
Description Value | £)\Joint Holder Lien Value | Pursuant to NCGS 1C-1607(a)(5
-NONE-
VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1604(a)(5): $ 9.00

5. NCGS 1C-1604(a)(6) LIFE INSURANCE (NC Const., Article X, Section 5).

 

 

 

Beneficiary: Michael Nye and Andrew Nye

 

Cash
Description\Insured\Last Four Digits of Policy Number\Beneficiary(if child, initials only) Value
Brighthouse Life Insurance
insured: Philip Nye

0.00

 

 

 

 

 

Description

6. NCGS 1C-1604(a}(7) PROFESSIONALLY PRESCRIBED HEALTH AIDS (For Debtor or Debtor's Dependents, no limit on value).

 

 

-NONE-

 

7. NCGS 4C-1601(a)(8) COMPENSATION FOR PERSONAL INJURY, INCLUDING COMPENSATION FROM PRIVATE BISABILITY
POLICIES OR ANNUITIES, OR COMPENSATION FOR DEATH OF A PERSON UPON WHOM THE DEBTOR WAS DEPENDENT FOR SUPPORT.
COMPENSATION NOT EXEMPT FROM RELATED LEGAL, HEALTH OR FUNERAL EXPENSE.

 

Description AND Source of Compensation, Including Name (lf child, initiais only) & Last Four Digits of Account Number of any Disability Policy/Annuity

 

 

“NONE.

 

 

8, NCGS 1C-1601(a)(2} ANY PROPERTY (Debtor's aggregate interest in any property is not to exceed $5,000 in value of any unused

exemption amount to which the debtor is entitled under NCGS 1C-1601(a}(#)}).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner

(D4)Debtor 1
Description of Property Market | (D2}Debtor 2 | Lien Amount Net Value Claimed as Exempt
and Address Value | (Joint Hotder of Lien Value | Pursuant to NCGS 10-1601{a\(2}
Cash 200.00 200.00 200.00
Checking: Wells 23.37 23.37 23.37
Fargo 1140
Owned Jointly with
Margaret Luisa Nye | sine fe
Checking: Well 26,301.76 26,301.76 3,895.34
Fargo 4447
Owned jointly with
Angela L. Nye and
Laurence D Nye
Schedule C-1 - Property Claimed as Exempt - 3/2016 Page 2

 

Software Copyright (c) 1998-2021 Best Case, LLC - www.besicase.com

Best Case Bankrupicy

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 12 of 14

 

 

 

 

 

 

Owner
. {D1)Bebtor 4
Description of Property Market | (02)pebtor 2 | Lien Amount Net Value Claimed as Exempt
and Address Value | (J\Joint Holder of Lien Value | Pursuant to NCGS 1C-1604(a}(2)
Checking: Wells 681.29 681.29 681.29
Fargo 8714 _ fone nina nanan af.
Rent: Landlord 200.00 200.00 ___ 200.00

 

 

 

 

 

 

 

 

VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(z})  § 5,000.60

9. NCGS 1C-1601(a)(9) and 17 U.S.C. § 522 INDIVIDUAL RETIREMENT PLANS & RETIREMENT FUNDS, as defined in the Internal
Revenue Code, and any plan treated in the same manner as an individual retirement plan, including individual retirement accounts and Roth retirement
accounts as described in §§ 408(a} and 408A of the Internal Revenue Code, individual retirement annuities as described in § 408(b) of the Internal
Revenue Code, accounts established as part of a trust described in § 408(c) of the Internal Revenue Code, and funds in an account exempt from
taxation under § 401, 403, 408, 408A, 414, 457, or 510{a) of the Internat Revenue Code. For purposes of this subdivision, “Internal Revenue Cade"
means Cade as defined in G.S, 105-228.90.

 

LType of Account\Lecation of Account\Last Four Digits of Account Number
IRA: Fidelity

 

 

 

10. NCGS 1C-1601(a)(10} FUNDS IN A COLLEGE SAVINGS PLAN, as qualified under § 529 of the Internal Revenue Code, and that are not
otherwise excluded from the estate pursuant to #1 U.S.C. §§ 541(b}(5}-(6), (e}, not to exceed a cumulative limit of $25,000. If funds were placed in a
college savings pian within the t2 months prior to filing, the contributions must have been made in the ordinary course of the debtor's financial affairs
and must have been consistent with the debtor's past pattern of contributions. The exemption applies to funds for a child of the debtor that will actually be
used for the child's college or university expenses.

 

 

 

 

 

 

1. NCGS 10-1601 (a}(11} RETIREMENT BENEFITS UNDER THE RETIREMENT PLANS OF OTHER STATES AND GOVERNMENTAL
UNITS OF OTHER STATES (The debtor's interest is exempt only to the extent that these benefits are exempt under the laws of the state or
governmental unit under which the benefit plan is established).

 

| Name of Retirement Plan\State Governmental Unit\Last Four Digits of identifying Number
-NONE-

 

 

 

12. NCGS 1C-1601(a}(12} ALIMONY, SUPPORT, SEPARATE MAINTENANCE, AND CHILD SUPPORT PAYMENTS OR FUNDS THAT
HAVE BEEN RECEIVED OR TO WHICH THE DEBTOR IS ENTITLED (The debtor's interest is exernpt to the extent the payments or funds are
reasonably necessary for the support of the debtor or any dependent of the debtor).

 

Type of SupportiAmountiLecation of Funds
-NONE-

 

 

 

13. TENANCY BY THE ENTIRETY. The following property is claimed as exempt pursuant fo 11 U.S.C. § 522 and the law of the State of
North Carolina pertaining to property held as tenants by the entirety.

 

 

 

 

 

 

 

 

 

 

Description of Market | Lien — a Amount ee "Net
Property and Address Value | Holder of Lien Value.
-NONE-

VALUE CLAIMED AS EXEMPT: $ 0.00

14, NORTH CAROLINA PENSION FUND EXEMPTIONS
|__| -NONE-

 

 

 

 

15. OTHER EXEMPTIONS CLAIMED UNDER LAWS OF THE STATE OF NORTH CAROLINA
| | -NONE-

 

 

 

16. FEDERAL PENSION FUND EXEMPTIONS

| | -NONE- |

 

Schedule C-1 - Properly Claimed as Exempt - 3/2016 Page 3

Software Copyright (c) 1996-2027 Best Case, LLC - vaww.besicase.com Best Case Bankruptcy

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 13 of 14

17. OTHER EXEMPTIONS CLAIMED UNDER NONBANKRUPTGCY FEDERAL LAW

| | -NONE-

18. RECENT PURCHASES

 

(a). List tangible personal property purchased by the debtor within ninety (90) days of the filing of the bankruptcy petition.

 

 

. Market | Lien Amount Net
Description Value | Holder _ of Lien Value

-NONE-

 

 

 

 

 

 

 

 

 

 

{b)}. List any tangible personal property from 18(a) that is directly traceable to the liquidation or conversion of properly that may be exempt and
that was not acquired by transferring or using additional property.

 

 

 

Pesan of Replacement Property ~ Description of Property Liquidated or Converted that May Be Exempt

 

 

 

 

19. The debtor's property is subject to the following claims:

 

 

 

a. Of the United States or its agencies as provided by federal law.
b. Of the State of North Carolina or its subdivisions for taxes, appearance bonds or fiduciary bonds;
Cc. Of a lien by a laborer for work done and performed for the person claiming the exemption, but only as to the specific property affected.
d. Of a tien by a mechanic for work done on the premises, but only as to the specific property affected.
8. For payment of obligations contracted for the purchase of specific real property affected.
f For contractual security interests in specific property affected; provided, that the exemptions shail apply to the debtor's household goods
notwithstanding any contract for a nonpossesscry, nonpurchase money security interest in any such goods.
For statutory liens, on the specific property affected, other than judicial liens.
h. For child support, alimony or distributive award order pursuant to Chapter 50 of the General Statutes of North Carolina.
i. For criminal restitution orders docketed as civil judgments pursuant to G.S. 15A-1340.38.
j. Debts of a kind specified in 11 U.S.C. § 523(a){4) (certain taxes}, (5) (domestic support obligations).
k. Debts of a kind specified in 11 U.S.C. § 522(c),
Nature of Amount of | Description of ~ Value Net
Claimant Claim Claim | Property of Property Value.
-NONE-  —sdTs

 

 

 

 

 

 

 

 

None of the property listed in paragraph 18(a), except qualified replacement property under 18({b), has been included in this claim of
exemptions.

None of the claims listed tn paragraph 19 is subject to this claim of exemptions.

| declare that to the extent any exemptions | have claimed appear on its face to exceed the amount allowed by the applicable statute, | claim
only the maximum amount allowed by statute.

UNSWORN DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF INDIVIDUAL
TO SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

|,__Philip O Nye __, deciare under penalty of perjury that | have read the foregoing Schedule C-1 - Properly Claimed as Exempt,
consisting of 4 sheets, and that they are true and correct to the best of my knowledge, information and belief.

Executed on: April 6, 2021 ‘si Philip O Nye
Philip O Nye

 

 

Debtor

Schedule C-1 - Property Claimed as Exempt - 3/2016 Page 4

Software Copyright {c) 1996-2021 Best Case, LLC - www.basicasea.com Best Case Bankruptcy

 
Case 21-00769-5-DMW Doc9 Filed 04/06/21 Entered 04/06/21 13:55:05 Page 14 of 14

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

RALEIGH DIVISION
IN RE:
PHILIP O NYE, CASE NO, 21-00769-5-DMW
CHAPTER 7
DEBTOR

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Amended Schedule A/ B, Schedule
C, Statistical Summary, and Declaration were served on the entities listed below at their
last known address with sufficient postage thereon, or, if such interested party is an
electronic filing user, by serving such interested party, electronic transmission, pursuant
to Local Rule 5005-4(9){b).

Chapter 7 Trustee
Served Electronically

I certify under penalty of perjury that the foregoing is true and correct.
Dated: April 6, 2021 SASSER LAW FIRM

/s/ Travis Sasser

Travis Sasser, State Bar No. 26707
2000 Regency Parkway, Suite 230
Cary, N.C. 27518

Tel: 919.319.7400

Fax: 919,.657,7400
travis@sasserbankrupicy,com
Attorney for Debtor

 
